Citation Nr: 0203959	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  95-20 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

(The issues of entitlement to service connection for hearing 
loss and tinnitus will be the topics of a separate decision 
under the same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision dated in January 1995.  

In December 2001, the veteran testified at a video-conference 
hearing at the RO in San Antonio, Texas before the 
undersigned Member of the Board sitting in Washington, DC.  
The hearing transcript (T.) is on file.

At the hearing the veteran and his representative indicated 
that there were pertinent outstanding medical records which 
they were trying to obtain in support of the veteran's claim.  
They requested that the case be held in abeyance for 60 days 
in order to obtain the additional medical evidence.  The 
undersigned Member of the Board granted the request.  

Since no additional evidence was submitted within the 60-day 
abeyance period the case was returned to the Board for 
appellate consideration. 

The Board is undertaking additional development on the issues 
of entitlement to service connection for bilateral hearing 
loss and tinnitus pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  Competent medical evidence of record essentially relates 
the onset of a PTSD process to trauma sustained by the 
veteran in a motor vehicle accident many years following 
separation from active duty as opposed to any incident of 
active duty.

2.  The veteran did not engage in combat in service, and the 
competent, credible, and probative evidence of record does 
not corroborate the claimed vague in-service stressors to 
support a diagnosis of PTSD related to service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303(d), 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A historical review of the record including the veteran's 
service personnel file discloses that he served on active 
duty in the United States Air Force from May 1963 to May 
1967.  

The veteran's service medical records show a normal 
psychiatric evaluation in May 1963, for purposes of entrance 
into active duty.  In June 1963 he was briefly seen for 
stomach pains attributed to some anxiety.  The subsequent 
service medical records are silent for any pertinent 
complaints, findings or diagnosis of a psychiatric nature 
including PTSD.  On examination in March 1967, for purposes 
of separation from active duty, a psychiatric evaluation was 
normal. 

Other service records show that the veteran's military 
occupational specialty was in inventory management and 
supply.  He served in Vietnam from June 1966 to June 1967.  
He received the Vietnam Service Medal, Vietnam Campaign 
Medal, National Defense Service Medal and Good Conduct Medal.  
He did not engage in combat in service.

Postservice VA hospital summaries from Memphis, Tennessee 
dating between September 1967 and March 1968 are silent for 
PTSD.

Other subsequently dated post service medical data primarily 
consisting of VA and private medical records and medical 
records on file with the Social Security Administration (SSA) 
are nonrevealing for pertinent findings relating to PTSD 
until approximately mid 1990.

In June 1990 TRS, M.D., a neurologist reported treating the 
veteran for post-traumatic syndrome following a motor vehicle 
accident in June 1988.  He reported that the veteran 
continued to have musculoskeletal difficulties in association 
with his post-traumatic syndrome.

In October 1990 TRS, M.D., reported that he continued to 
treat the veteran for various and sundry musculoskeletal 
complaints as part of a post-traumatic syndrome that dated 
back to a motor vehicle accident in June 1988.  Dr. TRS, 
noted that the veteran had not been able to pursue his usual 
variety of employment.  It was indicated SSA disability 
benefits as well as other benefits and that the purpose of 
the statement was to confirm the veteran's care.  

The remaining medical records dating through late 2000 are 
silent for PTSD.  

In December 2001, the veteran testified at a video-conference 
hearing at the RO in San Antonio, Texas before the 
undersigned Member of the Board sitting in Washington, DC.  
He reported that doctors and one mental hygienist thought his 
problems were related to stress syndrome.  T-3.  He stated 
that in Vietnam he was stationed at Tan Son Nhut Air Force 
Base that was near Saigon.  T-3.  
He noted that he was assigned to a Combat Support Group.  T-
3.  He stated that his main job dealt with managing supplies 
and maintaining the supply line.  T-4.  He noted that a 
couple of times his convoy encountered sniper fire while 
moving supplies up and down the country side, but nobody was 
killed.  T-4.  

The veteran noted that he was first diagnosed with PTSD at 
the Memphis, Tennessee VA facility in 1967. T-4.  He 
indicated that he was exposed to incoming rocket attacks at 
the base and infiltration by the enemy.  T-5.  He noted that 
he saw a Dr. R, a private psychiatrist one time.  T-5.  He 
noted that a Dr. Brown, a general practitioner gave him 
medication to sleep.  He noted that the psychiatrist did not 
prescribe any psychiatric medication.  T-6.  He also noted 
that he participated in the handling of dead bodies.  T-9. 


Criteria

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in fine of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001);  38 C.F.R. § 3.303 
(2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Specific PTSD Criteria

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. At 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  This 
definition does not apply to veterans who served in a general 
"combat area" or "combat zone", but did not themselves engage 
in combat with the enemy.  VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used to support a 
veteran's assertion that he was engaged in combat.  The 
benefit of the doubt rule applies to the determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996; see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra, see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

The Board notes that the regulatory criteria governing 
service connection of the veteran's PTSD, as set forth above, 
changed while his claim was pending.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where a law or regulation 
changes after the claim has been filed or reopened before 
administrative or judicial review has been concluded, the 
version more favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) of this part 
and the claimed stressor is related to that prisoner-of- war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(f) (effective March 7, 1997).

The Board notes that the RO has not adjudicated the veteran's 
claim for PTSD under the revised version of section 3.304(f).  
The Board concludes that its initial consideration of the 
amended regulations would not prejudice the veteran in this 
instance because the substance of the previous 38 C.F.R. 
§ 3.304(f) has not been significantly altered in terms of the 
three basic requirements for service connection of PTSD.  
Also, the Board is of the opinion that the amended 
regulations are more favorable to the veteran because such 
regulations, as recited earlier, provide broader requirements 
for establishing combat and because they no longer require a 
"clear" diagnosis of PTSD.
Under the new regulation, the three requirements remain 
essentially unchanged.  It still requires medical evidence of 
a current diagnosis, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2001); Bernard v. Brown, 4 Vet. App. 384 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. §§ 3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claim.  
Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information/ 
medical evidence necessary to substantiate the claim.  He was 
provided with the laws and regulations pertaining to the 
issue on appeal.  
In December 2001, the veteran testified at a video-conference 
hearing at the RO in San Antonio, Texas before the 
undersigned Member of the Board sitting in Washington, DC.  
The hearing transcript is on file.

At the hearing the veteran and his representative indicated 
that there was pertinent outstanding medical evidence which 
they were trying to obtain in support of the veteran's claim.  
They requested that the case be held in abeyance for 60 days 
in order to obtain the additional medical evidence.  The 
undersigned Member of the Board granted the request.  
However, no additional evidence was forthcoming after 60 
days.  The case was returned to the Board for appellate 
review. 

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain. 

Remanding this case for an official VA examination and 
opinion would serve no useful purpose in view of the fact 
that the present record contains competent medical evidence 
pertinent to the veteran's claim. 

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

Service connection.

The evidence of record clearly establishes a current 
diagnosis of PTSD; however, such disorder is linked, on the 
basis of competent medical authority, to traumatic injuries 
sustained by the veteran in a motor vehicle accident many 
years following separation from service.  No competent 
medical professional has related a diagnosis of PTSD to the 
veteran's vague allegations of stressors in service.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
In other words, "[i]t is the duty of the BVA as the fact 
finder to determine credibility of the testimony and other 
lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

In the instant case, the Board first concludes that the 
veteran did not engage in combat with the enemy and is thus 
not entitled to the presumptions under 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  The veteran was given the opportunity 
to elaborate on his alleged stressors experienced while on 
active duty in Vietnam when he proffered testimony at the 
hearing before the undersigned.  He merely stated that he was 
subjected to sniper fire and that nobody was killed.  This 
was the extent of his alleged stressors in service in 
Vietnam.

Importantly, the veteran served solely in a combat support 
role.  He primarily managed and maintained the supply line 
while stationed in Vietnam at Tan Son Nhut Air Force Base.  
He did not directly participate in a combat role.  The Board 
notes that the provisions of 38 U.S.C.A. § 1154(b) have no 
bearing on the outcome of this case.

The Board notes that at a recent video conference hearing the 
veteran claimed that he was first diagnosed with PTSD at the 
Memphis, Tennessee VA hospital in 1967 based on his 
recollection of exposure to sniper fire, incoming mortar 
attacks and the handling of dead bodies while he was 
stationed in Vietnam.  

However, the Board recognizes that the Memphis, Tennessee VA 
hospital records on file dating between September 1967 and 
March 1968 are completely silent for any pertinent complaint, 
finding or diagnosis of PTSD.

Rather, as noted earlier, the competent medical evidence on 
file is suggestive of the presence of a PTSD process with 
etiology to traumatic injury sustained in a motor vehicle 
accident many years following separation from active duty as 
opposed to any event in active service. 

Additionally, the probative evidence of record does not 
corroborate the veteran's generalized allegations of in-
service stressors to support a diagnosis of PTSD related to 
service.  The stressor allegations are so general in nature 
that they are devoid of any probative information which would 
provide a basis for securing verification.  To be researched, 
incidents must have been reported and documented at the time 
of occurrence, and the veteran must provide adequate 
information as to the who, what, where and when of each 
stressor.  See Cohen, supra at 5-6.

In the case at hand, it is clear that the veteran has 
provided minimal details as to the names, dates, and 
locations of specific incidents that could be construed as a 
stressful event.  In addition to providing no details of the 
settings of his claimed stressors, the veteran has not 
submitted lay statements from other witnesses or other 
information in support of his assertions.  

Essentially, the sole supporting evidence that the claimed 
alleged stressful events occurred is the veteran's own 
statements and notation of such experiences.  However, a 
noncombat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  
Cohen, supra at 20 (citing Doran v. Brown, 6 Vet. App. 283, 
289 (1994); 38 C.F.R. § 3.304(f).

In summary, the veteran's military records show he is not a 
combat veteran warranting presumptions of in-service 
stressors.  Nor is there support in either the military 
records or statements by third parties as to the occurrence 
of the alleged events.  And most important of all, while 
there is a diagnosis of PTSD, such diagnosis has been linked 
with post service body trauma sustained many years following 
service.

The Board, insofar as it finds that there is no recognizable 
service stressor, does not reach questions of whether the 
events claimed by the veteran were sufficient to constitute a 
stressor for purposes of causing PTSD, or whether the 
remaining elements required to support the diagnosis of PTSD 
have been met, both matters that require competent medical 
opinions and expertise.  Cohen, supra; West, supra.

The veteran presently maintains that he has PTSD as a 
consequence of service.  The Court has held that while a lay 
person is competent to testify as to facts within his own 
observation and recollection, such as visible symptoms, a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West, supra.  A 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD because while there is a 
diagnosis of PTSD, such diagnosis has been linked to post 
service body trauma from a motor vehicle accident, and there 
is no probative diagnosis of PTSD shown to be related to 
recognized military stressors.  Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

